The opinion of the Court was delivered by
HxjgeR, J.
It has been repeatedly decided in this Court, that an estate is not bound by the contracts of an administrator; so much therefore of the account as occurred subsequent to the death of the intestate, ought to have been omitted.
The order drawn by the plaintiff on the intestate, in favor of A. Gray, or bearer, and found among the papers of the intestate, not being rebutted by other evidence, was sufficient to entitle the defendant to a deduction, pro tanto.
I am of opinion, therefore, that on both grounds, the appellant is entitled to a new trial.
Richardson, Nott and Johnson, JJ., concurred.
Coclock, J., dissented.
Gantt, J., was absent nearly this whole term, holding the Circuit Court.